DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 3, “impact forced” is read as “impact forces”.  
Claims 4-7, 9, 22,23, “the convolute protective sleeve” is read as “the convolute protective textile sleeve”.
Claim 11, “the protective convolute textile sleeve” in lines3-4 is read as “the flexible protective convolute textile sleeve”.
Appropriate correction is required.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-7, 9, 11-12, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Neuhauser (WO9513495)(hereinafter Neuhauser) in view of Bernd(DE 19922017)(hereinafter Bernd).
Regarding claim 1, Neuhauser teaches a convolute protective textile sleeve (fig1), comprising: a flexible, tubular wall of braided yarns (fig 1, a sleeve 10 is formed of a first filamentary material 11 which is made of a resilient material) bounding a cavity configured for receipt of an elongate member therein to protect the elongate member against abrasion, thermal effects, noise, vibration, and impact forces (fig 2, a sleeve is fitted over an elongated cable 15 configured to protect the cable against abrasion, thermal effects, noise, vibration and impact forces (background of the invention of Neuhauser)), at least some of the yarns being heat-set (fig3B, the filament is heat set) upon being braided to provide the wall with a convolute shape (fig 3D, after being deformed and heat set, the filament has corrugation shape 14), the convolute shape being formed by a plurality of alternating crests and valleys, wherein the crests are formed in tight, axially compresses relation with one another, with the valleys intervening between the crests (fig 3D, the corrugations 14 have crests and valleys alternately compressed in axial direction).
Neuhauser does not teach the dimension of spaces between the valleys and the crests, i.e. the axial width of the each valley is no greater than ¼ of the axial width of the single one of the crests. However, Bernd teaches the flexible protective sleeve in the field of technical building equipment and vehicle construction (first page, para [0003]), the sleeve comprising groups of adjacent wave crests formed by axial compression of the sleeve; the sleeve with sufficient ability to absorb thermal expansion, has a reduced sensitivity to vibrations compared to a continuously flexible line , can be subjected to dynamic loads (page 3, para [0008]); and the sizes of the axial width of the individual crests and the axial width of the wave troughs are in range from 1:1 to 10:1 (page 3, para [0010]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the dimensions of spaces between the valleys and the crests of Neuhauser as taught by Bernd, i.e. the sizes of the axial width of the individual crests and the axial width of the wave troughs are in range from 1:1 to 10:1 for the benefit of providing a high degree of flexural rigidity and lateral pressure stability while providing a high degree of flexibility(page 4, para [0019] of the English translation), absorbing thermal expansion, and having a reduced sensitivity to vibrations (page 3, para [0008]). Then in combination, the modified Neuhauser teaches each of the valleys having an axial width no greater than ¼ of an axial width of a single one of the crests.
Regarding claim 4, Neuhauser teaches the wall is formed entirely of heat set monofilaments (claim 13, braiding the sleeve using one filamentary material comprised of resiliently settable monofilament, and applying heat to the material to induce a permanent set).
Regarding claim 5, Neuhauser teaches the wall includes multi-filaments (page 3, the second material is formed optionally of monofilaments or multi-filaments).
Regarding claim 6, Neuhauser teaches at least some of the multi-filaments are heat set (page 3, first material is provided as groups of monofilaments and first material has a high modulus of elasticity and heat set).
	Regarding claim 7, Neuhauser teaches some of multi-filaments are not heat set (page 3, second paragraph, lines 12-13, the second material of multi-filament are added depending on the desired properties of the sleeve. Moreover, Neuhauser teaches in claim 7, the second material has a softening point higher than the first material. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that when the sleeve 10 is heated to the softening point of the first heat set material, the second material is not soft enough to be deformed as the second material has a higher softening point than the first heat set material).
	Regarding claim 9, Neuhauser teaches the wall is entirely formed of heat set monofilaments (claim 4) and multifilaments (page 3, second paragraph, the second material is formed of multifilaments) that are not heat set (claim 7, the second material has a softening point higher than the first material, then it is not heat set).
	Regarding claim 11, Neuhauser teaches a method of constructing a flexible protective convolute textile sleeve configured to provided protection against abrasion, thermal effects, noise, vibration, and impact forces to an elongate member contained in a cavity of the protective convolute textile sleeve (background of the invention of Neuhauser), comprising: braiding a circumferentially continuous wall (fig 3A, the sleeve 10 is braided on the mandrel 17); compressing the wall axially along a longitudinal axis of the wall (fig 3A, the sleeve 10 is compressed and secured by a stop means) and forming the wall having alternating crests and valleys (fig3A, the sleeve after being compressed has the corrugation shape with alternating crests and valleys); and heat setting at least some of the yarns of the wall while in the axially compressed state (fig 3B, a radiant heater 20 is applied to the series of corrugations) such that the heat set yarns maintain a gap extending between adjacent crests.
	Neuhauser does not teach the gap having an axially length no greater than ¼ of an axial width of a single one of the crests. However, Bernd teaches the flexible protective sleeve in the field of technical building equipment and vehicle construction (first page, para [0003]), the sleeve comprising groups of adjacent wave crests formed by axial compression of the sleeve; the sleeve with sufficient ability to absorb thermal expansion, has a reduced sensitivity to vibrations compared to a continuously flexible line , can be subjected to dynamic loads (page 3, para [0008]); and the sizes of the axial width of the individual crests and the axial width of the wave troughs are in range from 1:1 to 10:1 (page 3, para [0010]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the dimensions of spaces between the valleys and the crests of Neuhauser as taught by Bernd, i.e. the sizes of the axial width of the individual crests and the axial width of the wave troughs are in range from 1:1 to 10:1 for the benefit of providing a high degree of flexural rigidity and lateral pressure stability while providing a high degree of flexibility(page 4, para [0019] of the English translation), absorbing thermal expansion, and having a reduced sensitivity to vibrations (page 3, para [0008]). Then in combination, the modified Neuhauser teaches the gap having an axially extending width no greater than ¼ of an axial width of a single one of the crests.
	Regarding claim 12, Neuhauser teaches braiding the wall entirely of heat set monofilaments (claim 13, braiding the sleeves using one filamentary material comprised of resiliently settable monofilament, applying forces and heat to the material to form a convolution shape).
	Regarding claim 15, Neuhauser teaches braiding the wall including multifilaments (page 3, the second material is formed of optionally of monofilaments or multifilaments).
	Regarding claim 16, Neuhauser teaches heat setting at least some of the multifilaments (fig 3A-3C, the sleeve 10 is pressed and heat set while the sleeve 10 comprises first material as groups of monofilaments and first material has a high modulus of elasticity and heat set (page 3)).
	Regarding claim 17, Neuhauser does not explicitly teach at least some of the multifilaments as being non heat settable. However, Neuhauser teaches the second material of multifilaments are added depending on the desired properties of the sleeve (page 3, second paragraph). Moreover, Neuhauser teaches in claim 7, the second material has a softening point higher than the first material. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that when the sleeve 10 is heated to the softening point of the first heat set material, the second material is not soft enough to be deformed as the second material has a higher softening point than the first heat set material.
	Regarding claim 18, Neuhauser teaches braiding the wall entirely of heat settable monofilaments (claim 4) and multifilaments (page 3, second paragraph, the second material is formed of multifilaments) that are non-heat-settable (claim 7, the second material has a softening pointe higher than the first material, then it is not heat settable).
	Regarding claim 19, Neuhauser teaches braiding the wall entirely of heat settable multifilaments (claim 4, page 3, second paragraph, line 4, the first material is provided as groups of one to about five monofilaments) and multifilaments (page 3, second paragraph, the second material is formed of multifilaments) that are non heat settable (claim 7, the second material has a softening point higher than the first material, then it is non heat settable).
	Regarding claim 20, Neuhauser teaches heat setting the wall so that the crests are tightly packed immediately adjacent one another with the valleys ( fig 3A-3D). And,  Bernd teaches the sizes of the axial width of the individual crests and the axial width of the wave troughs are in range from 1:1 to 10:1. Then in combination, the modified Neuhauser teaches the gap having an axially extending width no greater than 1/8 of an axial width of a single one of the crests.
	Regarding claim 21, Neuhauser teaches a convolute protective textile sleeve (fig 1), comprising: a flexible tubular wall of braided yarns (fig 1, a sleeve 10 is formed of a first filamentary material 11 which is made of a resilient material) bounding a cavity configured for receipt of an elongate member therein to protect the elongate member against abrasion, thermal effects, noise, vibration, and impact forces (background of the invention of Neuhauser), at least some of the yarns being providing as plastically deformable monofilaments (fig 3A, 3B, the resilient monofilament is deformed) that are plastically deformed (fig 3A, the filament is plastically deformed) upon being braided to provide the wall with a convolute shape (fig 3D, after being deformed and heat set, the filament has corrugation shape 14), the convolute shape being formed of a plurality of alternating crests and valleys, wherein the crests are formed in tight, axially compressed relation with one another, with each of the valleys intervening between the crests (fig 3D, the corrugations 14 have crests and valleys alternately compress in axial direction).
Neuhauser does not teach the dimension of spaces between the valleys and the crests, i.e. the axial width of the each valley is no greater than ¼ of the axial width of the single one of the crests. However, Bernd teaches the flexible protective sleeve in the field of technical building equipment and vehicle construction (first page, para [0003]), the sleeve comprising groups of adjacent wave crests formed by axial compression of the sleeve; the sleeve with sufficient ability to absorb thermal expansion, has a reduced sensitivity to vibrations compared to a continuously flexible line , can be subjected to dynamic loads (page 3, para [0008]); and the sizes of the axial width of the individual crests and the axial width of the wave troughs are in range from 1:1 to 10:1(page 3, para [0010]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the dimensions of spaces between the valleys and the crests of Neuhauser as taught by Bernd, i.e. the sizes of the axial width of the individual crests and the axial width of the wave troughs are in range from 1:1 to 10:1 for the benefit of providing a high degree of flexural rigidity and lateral pressure stability while providing a high degree of flexibility(page 4, para [0019] of the English translation), absorbing thermal expansion, and having a reduced sensitivity to vibrations (page 3, para [0008]). Then in combination, the modified Neuhauser teaches each of the valleys having an axial width no greater than ¼ of an axial width of a single one of the crests.
Regarding claim 22, Neuhauser teaches upon heat setting the wall, the crests are tightly packed immediately adjacent one another with the valleys ( fig 3A-3D). And,  Bernd teaches the sizes of the axial width of the individual crests and the axial width of the wave troughs are in range from 1:1 to 10:1. Then in combination, the modified Neuhauser teaches the gap having an axially extending width no greater than 1/8 of an axial width of a single one of the crests.
Regarding claim 23, Neuhauser teaches the elongate member includes at least one of a wire harness, cable, and fluid or gas conveying conduit (fig 2, elongate member is a cable 15).
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that Bernd is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bernd teaches the flexible protective sleeve in the field of technical building equipment and vehicle construction (first page, para [0003]), the sleeve comprising groups of adjacent wave crests formed by axial compression of the sleeve; Bernd also teaches the sleeve with sufficient ability to absorb thermal expansion, has a reduced sensitivity to vibrations compared to a continuously flexible line , can be subjected to dynamic loads (page 3, para [0008]); and the sleeve has a high degree of flexural rigidity and lateral pressure stability, while it is given a high degree of flexibility (page 4, para [0019]), then it is reasonably pertinent to the particular problem with which the applicant was concerned, as described in para [0003] of the specification of the claimed invention, i.e. “ against increased environmental temperatures and increased resistance to abrasion, and are further requiring enhanced flexibility due to having to be routed over tight meandering paths”.
In response to the Applicant’s arguments that “solid metal pipes are not related to textile sleeves”, first, Bernd does not teach “solid metal” pipes, Bernd only teaches metal pipes which act as a flexible protective sleeve. Although Bernd do not mention the sleeve is textile sleeve, the protective sleeve of Bernd comprises areas with high flexibility formed by compression of the sleeve to create groups of adjacent wave crests. Bernd also teaches the sleeve with sufficient ability to absorb thermal expansion, has a reduced sensitivity to vibrations compared to a continuously flexible line, and can be subjected to dynamic loads (page 3, para [0008]).
Conclusion
The prior art made of record and not relied upon which is considered pertinent to applicant's disclosure, is shown in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732